             Case 1:20-cv-06274-LAK Document 14 Filed 12/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
In re

TRANSCARE CORPORATION,

                     Debtor.
--------------------------------------------x
PATRIARCH PARTNERS AGENCY SERVICES, LLC, et al.,

                                        Appellants,


                    -against -                                                             20-cv-6274 (LAK)


SALVATORE LAMONICA, etc.,

                     Appellee.
--------------------------------------------x


                                                            ORDER
LEWIS A. KAPLAN, District Judge.

               Attached to appellants' brief are 37 exhibits totaling several thousand pages. These
are described on the docket sheet as follows:

                     Attachment Description
                     1     Exhibit 1   201 pages                        9.6mb
                     2     Exhibit 2   136 pages                        7.6mb
                     3     Exhibit 3   203 pages                        5.8mb
                     4     Exhibit  4  52 pages                         7.6mb
                     5     Exhibit 5   63 pages                         9.4mb
                     6     Exhibit 6   65 pages                         6.7mb
                     7     Exhibit 7   83 pages                         7.1mb
                     8     Exhibit 8   243 pages                        7.5mb
                     9     Exhibit 9   106 pages                        8.4mb
                     10     Exhibit 10 1218 pages                       8.0mb
                     11    Exhibit 11  569 pages                        8.4mb
                     12     Exhibit 12 200 pages                        9.6mb
                     13    Exhibit 13  39 pages                         2.9mb
                     14     Exhibit 14 17 pages                         8.7mb
                     15     Exhibit 15 42 pages                         4.7mb
Case 1:20-cv-06274-LAK Document 14 Filed 12/28/20 Page 2 of 2
